Exhibit 10.3

 

NEW BEGINNINGS Acquisition Corp.

800 1st Street, Unit 1

 Miami, FL 33139

 

October 29, 2020

 

RLMG Investments, LLC

814 First Street

Miami Beach, FL 33139

 

Re:Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between New Beginnings Acquisition Corp. (the
“Company”) and RLMG Investments, LLC (“Provider”), dated as of the date hereof,
will confirm our agreement that, commencing on the effective date (the
“Effective Date”) of the Registration Statement on Form S-1 filed with the U.S.
Securities and Exchange Commission (the “Registration Statement”) for the
Company’s initial public offering and continuing until the earlier of the
consummation by the Company of an initial business combination or the Company’s
liquidation (in each case as described in the Registration Statement) (such
earlier date hereinafter referred to as the “Termination Date”):

 

i.Provider shall make available, or cause to be made available, to the Company,
at 800 1st Street, Unit 1, Miami, FL 33139 (or any successor location of
Provider), certain office space and administrative support services as may be
reasonably required by the Company. In exchange therefor, the Company shall pay
Provider the sum of $10,000 per month on the Effective Date and continuing
monthly thereafter until the Termination Date; and

 

ii.Provider hereby irrevocably waives any and all right, title, interest, causes
of action and claims of any kind as a result of, or arising out of, this letter
agreement (each, a “Claim”) in or to, and any and all right to seek payment of
any amounts due to it out of, the trust account established for the benefit of
the public stockholders of the Company and into which substantially all of the
proceeds of the Company’s initial public offering will be deposited (the “Trust
Account”), and hereby irrevocably waives any Claim it may have in the future,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 



 

 

 

      Very truly yours,                 New beginnings Acquisition Corp.        
        By: /s/ Michael S. Liebowitz       Name: Michael S. Liebowitz      
Title: Chief Executive Officer           AGREED TO AND ACCEPTED BY:            
    RLMG Investments, LLC                 By: /s/ Michael S. Liebowitz      
Name: Michael S. Liebowitz       Title: Member      

 

[Signature Page to Administrative Services Agreement]

 

 

 



 

 